Exhibit 10.46

Total Shareholder Return Performance Share Grant Agreement

2009 McDermott International, Inc. Long-Term Incentive Plan

On                                          (the “Date of Grant”), the
Compensation Committee of the Board of Directors (the “Committee”) of McDermott
International, Inc. (“McDermott” or the “Company”) selected you to receive a
grant of performance shares (“Performance Shares”) under the 2009 McDermott
International, Inc. Long-Term Incentive Plan (the “Plan”). The provisions of the
Plan are incorporated herein by reference.

Any reference or definition contained in this Total Shareholder Return
Performance Share Grant Agreement (this “Agreement”) shall, except as otherwise
specified, be construed in accordance with the terms and conditions of the Plan
and all determinations and interpretations made by the Committee with regard to
any question arising hereunder or under the Plan shall be binding and conclusive
on you and your beneficiaries, estate or personal representatives. The term
“Company,” as used in this Agreement with reference to employment or service,
shall include subsidiaries of the Company. Whenever the words “you” or “your”
are used in any provision of this Agreement under circumstances where the
provision should logically be construed to apply to any beneficiary, estate, or
personal representative to whom any rights under this Agreement may be
transferred by will or by the laws of descent and distribution they shall be
deemed to include any such person or estate. This Agreement shall be subject to
the Company’s Clawback Policy, which is attached hereto as Exhibit A and is
incorporated herein by reference.

Performance Shares

Performance Shares Award. You have been awarded an initial grant of Performance
Shares (the “Initial Performance Shares”) shown on the attached Notice of Grant,
which notice is incorporated herein by reference. This grant represents a right
to receive shares of common stock of the Company, calculated as described below,
provided the applicable performance measures and vesting requirements set forth
in this Agreement have been satisfied. No shares of common stock are awarded or
issued to you on the Date of Grant.

Vesting Requirements. Except as provided below, the Initial Performance Shares
do not provide you with any rights or interest therein until they become vested,
if at all, on the third, fourth and/or fifth anniversary of the Date of Grant
(each, a “Vesting Date”), provided you are then still employed by the Company.

 

  •  

Reduction in Force. In the event you terminate employment prior to the fifth
anniversary of the Date of Grant due to a “Reduction in Force,” then: 25% of the
Initial Performance Shares will vest on the third, fourth and/or fifth
anniversary of the Date of Grant provided your termination date is on or after
the first anniversary of the Date of Grant; or 50% of the Initial Performance
Shares will vest on the third, fourth and/or fifth anniversary of the Date of
Grant provided your termination date is on or after the second anniversary of
the Date of Grant; or 75% of the Initial Performance Shares will vest on the
fourth and fifth anniversary of the Date of Grant provided your termination date
is after the third anniversary of the Date of Grant. The number of Performance
Shares that will vest pursuant to the preceding sentence will be determined by
multiplying (a) the total number of Performance Shares that would have vested,
if any, based on actual performance had you remained employed with the Company
until the third, fourth and fifth anniversary of the Date of Grant, as
determined in accordance with the schedule set forth under “Relative Total
Shareholder Return” below by (b) the applicable percentage from the preceding
sentence.



--------------------------------------------------------------------------------

For this purpose, the term “Reduction in Force” means an involuntary termination
of employment with the Company due to elimination of a previously required
position or previously required services, or due to the consolidation of
departments, abandonment of plants or offices, technological change or declining
business activities, where such termination is intended to be permanent; or
under other circumstances which the Committee, in accordance with standards
uniformly applied with respect to all similarly situated employees, designates
as a reduction in force.

 

  •  

Death or Disability. Prior to the fifth anniversary of the Date of Grant, 100%
of the Initial Performance Shares shall vest on the third, fourth and fifth
anniversary of the Date of Grant in the event of the prior occurrence of either
(1) the termination of your employment with the Company due to death or (2) your
disability (as defined in the Plan). The number of Performance Shares that will
vest pursuant to the preceding sentence will be the total number of Performance
Shares that would have vested, if any, based on actual performance had you
remained employed with the Company until the third, fourth and fifth anniversary
of the Date of Grant, as determined in accordance with the schedule set forth
under “Relative Total Shareholder Return” below.

 

  •  

Change in Control. If a Change in Control (as defined in the Plan) of the
Company occurs, the number of Performance Shares that shall immediately vest on
the date such Change in Control occurs shall be the greater of (i) 100% of the
Initial Performance Shares or (ii) the vested percentage of Initial Performance
Shares determined in accordance with the schedule set forth under “Relative
Total Shareholder Return” below, with a Vesting Date as of the date such Change
in Control occurs and based on the TSR Percentile Rank determined as of the date
the Change in Control occurs. Shares shall be distributed as soon as
administratively practicable after the date of the Change in Control, but in any
event no later than 30 days following the date of the Change in Control.

 

  •  

The Committee may, in its sole discretion, provide for additional vesting.

Forfeiture of Performance Shares. Except as provided above, Performance Shares
which are not vested as of the date of your termination of employment with the
Company shall, coincident therewith, terminate and be of no force or effect.

In the event that, while you are employed by the Company or are performing
services for or on behalf of the Company under any consulting agreement, (a) you
are convicted of (i) a felony or (ii) a misdemeanor involving fraud, dishonesty
or moral turpitude, or (b) you engage in conduct that adversely affects or may
reasonably be expected to adversely affect the business reputation or economic
interests of the Company, as determined in the sole judgment of the Committee,
then all Performance Shares and all rights or benefits awarded to you under this
Agreement shall be forfeited, terminated and withdrawn immediately upon notice
of such conviction pursuant to (a) above to the Committee or final determination
pursuant to (b) above by the Committee. The Committee shall have the right to
suspend any and all rights or benefits awarded to you hereunder pending its
investigation and final determination with regard to such matters.

 

- 2 -



--------------------------------------------------------------------------------

Number of Performance Shares. Except as otherwise provided above, the number of
Performance Shares of your Initial Performance Shares in which you will vest, if
any, shall be determined based on the Company’s Total Shareholder Return
relative to the Total Shareholder Return of the Company’s Peer Group (as
identified in Exhibit B to this Agreement), over the Measurement Period as
illustrated in the schedule set forth below. The “Measurement Period” means the
period beginning on January 1, 2011 and ending on December 31, 2015. The maximum
number of Performance Shares in which you can vest is 200% of your Initial
Performance Shares.

Relative Total Shareholder Return

The term “Total Shareholder Return” for a particular Measurement Period means
the rate of return (expressed as a percentage) achieved with respect to the
common stock of the Company and the common stock of each company in the Peer
Group for such Measurement Period if:

 

  •  

$100 were invested in the common stock of each such company at the beginning of
such Measurement Period based on the average closing price of such common stock
for the last twenty (20) trading days occurring on or before December 31, 2010;

 

  •  

All dividends declared with respect to a particular common stock during such
Measurement Period are reinvested in such common stock as of the payment date
for such dividends (using the closing price of such common stock on such payment
date); and

 

  •  

The valuation of such common stock at the end of such Measurement Period is
based on the average closing price for the last twenty (20) trading days
occurring on or before the last day of such Measurement Period.

Following the calculation of Total Shareholder Return, the Committee or its
designee shall determine the Company’s percentile rank (the “TSR Percentile
Rank”) based on the Total Shareholder Return of the Company and each such other
company for such Measurement Period in accordance with the formula set forth
below:

LOGO [g129049ex1046-pg3.jpg]

 

Where:   a =   number of companies in the Peer Group with Total Shareholder
Return less than McDermott   b =   number of companies in the Peer Group with
Total Shareholder Return greater than McDermott   n =   total number of
companies in the Peer Group (not including McDermott)

 

- 3 -



--------------------------------------------------------------------------------

The Committee may adjust the composition of the Peer Group in consideration of
extraordinary corporate events affecting individual companies in the Peer Group,
such as mergers, acquisitions, insolvencies, dissolutions or the like.

Vested percentages between the amounts shown will be calculated by linear
interpolation.

 

Measurement Period

  

TSR Percentile
Rank

   Vested
Percentage
of Initial
Performance
Shares  

36 Months Ending December 31, 2013
(the “Initial Measurement Date”)

  

³90th Percentile

75th  Percentile

50th Percentile

25th  Percentile

<25th Percentile

    


 

 

 

 

150


150

100

50

0

% 


% 

% 

% 

% 

48 Months Ending December 31, 2014
(a “Subsequent Measurement Date”)

  

³90th Percentile

75th  Percentile

50th Percentile

25th  Percentile

<25th Percentile

    


 

 

 

 

200


150

100

50

0

%* 


%* 

%* 

%* 

%* 

60 Months Ending December 31, 2015
(a “Subsequent Measurement Date”)

  

³90th Percentile

75th Percentile

50th Percentile

25th Percentile

<25th Percentile

    


 

 

 

 

200


150

100

50

0

%* 


%* 

%* 

%* 

%* 

* Less any amounts earned through the Initial Measurement Date or, as
applicable, the Subsequent Measurement Date.

You may earn up to a maximum of 150% of your Initial Performance Shares based on
performance through the Initial Measurement Date. You may earn up to a maximum
of 200% of your Initial Performance Shares based on performance through each of
the two Subsequent Measurement Dates, less any amount previously earned. You
will not be required to return any portion of the Initial Performance Shares
earned and paid based on performance through the Subsequent Measurement Dates.

Payment of Performance Shares. Subject to any permitted deferral election that
you have made prior to the commencement of the Measurement Period, except as
otherwise provided above in the section entitled “Vesting Requirements — Change
in Control,” you (or your estate or beneficiaries, if applicable) will receive
one share of common stock of the Company for each Performance Share that vests.
Shares shall be distributed as soon as administratively practicable after the
Vesting Date, but in any event no later than 30 days after the applicable
Vesting Date or the date a Change in Control occurs.

Taxes

You will realize income in connection with this grant of Performance Shares in
accordance with the tax laws of the jurisdictions applicable to you.

 

- 4 -



--------------------------------------------------------------------------------

By acceptance of this Agreement, you agree that any amount which the Company is
required to withhold on your behalf, including state income tax and FICA
withholding, in connection with income realized by you under this Agreement will
be satisfied by withholding whole shares having an aggregate fair market value
as equal in value but not exceeding the amount of such required tax withholding,
unless the Compensation Committee determines to satisfy the statutory minimum
withholding obligation by another method permitted by the Plan.

Regardless of the withholding method referred to above, you are liable to the
Company for the amount of income tax which the Company is required to withhold
in connection with the income realized by you in connection with this Agreement
and you hereby authorize the Company to withhold such amount, in whole or in
part, from subsequent salary payments, without further notice to you if the
withholding method referred to above is not utilized or does not completely
cover such required tax withholding.

Transferability

Performance Shares granted hereunder are non-transferable other than by will or
by the laws of descent and distribution or pursuant to a qualified domestic
relations order.

Securities and Exchange Commission Requirements

If you are a Section 16 insider, this type of transaction must be reported on a
Form 4 before the end of the second (2nd) business day following the Date of
Grant. Please be aware that if you intend to reject the grant, you should do so
immediately after the Date of Grant to avoid potential Section 16 liability.
Please advise Dixi Elkins and Kim Wolford immediately by e-mail, fax or
telephone if you intend to reject this grant. Absent such notice of rejection,
the Company will prepare and file the required Form 4 on your behalf within the
required two (2) business day deadline.

If you are currently subject to these requirements, you will have already been
advised of your status. If you become a Section 16 insider at some future date,
reporting will be required in the same manner noted above.

Other Information

Neither the action of the Company in establishing the Plan, nor any action taken
by it, by the Committee or by your employer, nor any provision of the Plan or
this Agreement shall be construed as conferring upon you the right to be
retained in the employ of the Company or any of its subsidiaries or affiliates.

This award is intended to comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and ambiguous
provisions, if any, shall be construed in a manner that is compliant with or
exempt from the application of Section 409A, as appropriate.

 

- 5 -



--------------------------------------------------------------------------------

Exhibit A

POLICY & PROCEDURE NO.                     ------- EFFECTIVE DATE: 03/01/11

 

SUBJECT:   Clawback Policy AFFECTS:   McDermott International, Inc. and its
subsidiaries and affiliated companies (hereinafter referred to as “the Company”)
PURPOSE:   To comply with the provisions of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (the “Dodd-Frank Act”) or any other “clawback”
provision required by law or the New York Stock Exchange. GENERAL:   On July 21,
2010, the Dodd-Frank Act was signed into law, which requires the Securities and
Exchange Commission to issue final rules which require issuers to develop and
implement a policy providing for the “clawback” of certain compensation. This
policy expresses the Company’s intent to comply with the Dodd-Frank Act or any
other “clawback” provision required by applicable law or regulation. POLICY:  
The Company shall seek to recover any incentive-based award granted to any
executive officer of the Company as required by the provisions of the Dodd-Frank
Act or any other “clawback” provision required by law or the listing standards
of the New York Stock Exchange.   The Company may amend this policy at any time
as necessary.

Interpretation Contact for the above policy is the Senior Vice President, Human
Resources and Senior Vice President, General Counsel and Corporate Secretary.



--------------------------------------------------------------------------------

Exhibit B

Peer Group:

 

  •  

Baker Hughes Incorporated

 

  •  

Cal Dive International, Inc.

 

  •  

Cameron International Corporation

 

  •  

Chicago Bridge & Iron Company N.V.

 

  •  

Dresser-Rand Group, Inc.

 

  •  

Foster Wheeler AG

 

  •  

FMC Technologies, Inc.

 

  •  

Global Industries Ltd.

 

  •  

Halliburton Company

 

  •  

Helix Energy Solutions Group, Inc.

 

  •  

Jacobs Engineering Group, Inc.

 

  •  

KBR, Inc.

 

  •  

National Oilwell Varco, Inc.

 

  •  

Noble Corporation

 

  •  

Oceaneering International, Inc.

 

  •  

Oil States International, Inc.

 

  •  

The Shaw Group Inc.

 

  •  

Tidewater Inc.

Provided that each company included in the Peer Group has had its primary common
equity security listed or traded on a national securities exchange through the
relevant Measurement Period.